McCLELLAN, J.
The lien, adjudged below to exist in favor of appellees, and to effectuate which the decree appealed from was entered, and against which error is appropriately assigned, depends, it is insisted by appellees, upon the inquiry whether the estate of the McAfee Company was, at the time the writ of garnishment at the suit of appellees, issuing out of the city-court of Birmingham, in custodia legis of the District Court of the Northern Division of the Northern District of Alabama, since and if so, without the previously secured consent of the court so to do, no suit could be instituted, nor process validly run [in or emanating from another court against the receiver of the estate in his hands. — Barton v. Barbour, 104 U. S. 126, 26 L. Ed. 672; High or Receivers, §§ 254, 254a, 254b. Such was the case, unless the proceedings by the referee of that court and of the court were void.
The petition alleged that the petitioners were creditors of the company in a requisite sum, that its principal place of business was within the territorial jurisdiction of the court, and that within four months of *565the filing of the petition an act of bankruptcy had been committed, defining it, and praying, under necessity, the appointment of a receiver to take possession at once of the property of the alleged insolvent. It did. not appear from the petition that the McAfee Company was such a corporation as could be declared an involuntary bankrupt. But this omission, merely descriptive of the alleged bankrupt, was clearly amendable; so that the jurisdiction of the court was invoked. Call on Bankruptcy, p. 210; Loveland on Bankruptcy, pp. 182-184; 5Cyc. p. 300, and note.
The petition was filed on April 8, 1904, and on that date the clerk of the District Court certified that the judge thereof was absent from the district, which certificate was on that date indorsed “Filed” by the referee. It also appears, from a memorandum indorsed on the petition, that affidavits of the truth of the allegations of the petition were exhibited with it. On April 9, 1904, the referee appointed F. H. Allison receiver of the McAfee Company, requiring appropriate bonds of both the petitioners, or some one of them and of the receiver named. The mandate directed the receiver to take immediate possession of the property of the alleged insolvent and to hold it subject to the orders of the court. In Loveland on Bankruptcy at page 95, it is said: “It is properly within the province of the judge to take possession and release the property of the bankrupt. Yet the referee is clothed with this power, provided the clerk issues a certificate showing the absence of the judge from the judicial district, or the division of the district, or his sickness or inability to act. This language evidently means that the referee has the same power to act in cases properly referred to him as the judge has when no reference is made.” And on page 96 the same author says: “The referee may appoint a *566receiver or marshal, upon application of parties in interest, in case it shall be necessary for the preservation of the estate, to take charge of the property of the bankrupt at any time after the filing- of the petition and until it is dismissed or the trustee is qualified.” Bankr. Act July 1, 1898, c. 541, § cl. 4, 80. Stat. 555 (U. S. Comp. St. 1901, p. 3436) ; Collier on Bankruptcy, p. 303, subd. 3. We understand the district judge in Re Flock-on (I). C.) 107 Fed. 241, to so interpret the bankrupt act. Indeed, we know of no ruling denying the jurisdiction of the referee, after the proper certification of the absence of the judge, which is said to, perhaps, be treated by the act as an order of reference to appoint a receiver in cases of necessity therefor. Given the jurisdiction in the premises, it certainly cannot be a matter of doubt that, if the appointment was premature or ill-advised, it was merely erroneous, and not void. We therefore conclude that the suit begun by garnishment ip the city court and pending the existence of the receivership was void and afforded no sort of lien right in the appellees. The order of the federal court dismissing the petition for want of jurisdiction does not purport to establish, as it could not, if without jurisdiction to proceed to adjudication of the bankruptcy of the company, a lien in favor of appellee, but simply declared that the alleged leinors, appellee among them, should not be prejudiced in respect of their rights by the action of the District Court.
In response to the writ of garnishment from the city court Allison answered, in entire acquittance of himself from any liability, present or prospective, to the McAfee Company, and that he held the property thereof as receiver of the District Court. This answer was not, as here appears, contested in any way. No contest, in accordance with Civ. Code 1896, § 2196, of the answer *567having been instituted at the term it was filed, and no extension to contest being given, the answer must be taken as true. — Johnson v. Spaight, 14 Ala. 27. On this phase of the case the appellees are also without the lien asserted in the premises.
The exceptions to the report of the register, questioning its correctness with respect to the alleged, lien of appellees, should have been sustained. The decretal order of May 16, 1906, confirming the report of the register, was therefore erroneous; and the decree of May 29, 1906, is reversed, and the cause is remanded for the further administration of the insolvent estate with regard to the conclusion above expressed.
E ever sed and remanded.
Tysok, C. J., and Dowdell and Anderson, JJ., concur.